Bloodworth, J.
The court did not err in refusing to allow the proposed amendment to the plea, nor in striking the plea. Even if it be conceded that a portion of the plea could be construed as a “ dilatory plea,” it was not properly sworn to, and no effort was made to have it properly verified. The plea admitted that the defendant made the note sued on and that she was given the statutory notice as to attorney’s fees. *137Under the pleadings and the facts of the case the plaintiff was entitled to the judgment taken, even though that portion of the note as to attorney’s fees was conditional. Lang v. Hall, 25 Ga. App. 119 (5) (102 S. E. 877).
Decided October 3, 1922.
H. M. Bylee, for plaintiff in error. West & West, contra.

Judgment affirmed.


Broyles, 0. J., and Luhe, J., concur.